Case
Case2:21-cv-00329-APG-BNW
     2:21-cv-00329-APG-BNW Document
                           Document15
                                    6 Filed
                                      Filed03/22/21
                                            03/26/21 Page
                                                     Page11of
                                                            of32
Case
Case2:21-cv-00329-APG-BNW
     2:21-cv-00329-APG-BNW Document
                           Document15
                                    6 Filed
                                      Filed03/22/21
                                            03/26/21 Page
                                                     Page22of
                                                            of32




        3/26/2021
